IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                December 2, 2009
                                No. 08-50610
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

DEDRICK ANDRE PRICE

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 7:05-CR-62-1


Before GARWOOD, SMITH and STEWART, Circuit Judges.
PER CURIAM:*
      Dedrick Andre Price appeals the district court’s denial of his motion for a
reduction of sentence under 18 U.S.C. § 3582(c). Price originally was sentenced
to 144-months of imprisonment for distribution of cocaine base and possession
with intent to distribute cocaine base, and he sought to have his sentence
reduced under the amendments to the Sentencing Guidelines that lowered the
offense levels for offenses involving cocaine base. He argues that the district



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                   No. 08-50610

court overstated the seriousness of his offenses, as well as his potential danger
to the public, and that his sentence is greater than necessary to achieve the
sentencing goals in 18 U.S.C. § 3553(a). Price also contends that even the
amended     guidelines    range   of   108-135    months    of   imprisonment      is
disproportionately severe.
      We review the denial of a § 3582(c) motion for abuse of discretion. United
States v. Shaw, 30 F.3d 26, 28-29 (5th Cir. 1994). The district court considered
the relevant statutory and guidelines provisions.        See § 3582(c); 18 U.S.C.
§ 3553(a); U.S.S.G. § 1B1.10, p.s. The court relied on the nature of Price’s
convictions, including his prior conviction for terroristic threats and his five-year
sentence for aggravated assault with a deadly weapon, which was imposed after
he was sentenced for the offenses involving cocaine base. The court noted the
violent circumstances of the aggravated assault offense and also pointed to the
25 disciplinary incidents in which Price had been involved during his two and
a half years at TDCJ, which included threatening to harm an offender, refusing
to work, creating a disturbance, and failing to obey orders, in finding that Price
had not learned to comply with the rules of society and that his conduct posed
a danger to others. The court held that the original sentence would serve to
protect the public from additional crimes and would give Price the time he
needed for additional educational and vocational training and drug treatment.
Under these circumstances, the district court did not abuse its discretion in
denying the motion for a reduction of sentence. See § 1B1.10, p.s., comment.
(n.1(B)); Shaw, 30 F.3d at 28-29; United States v. Whitebird, 55 F.3d 1007, 1009-
10 (5th Cir. 1995).
      AFFIRMED.




                                         2